Title: From George Washington to Major General John Sullivan, 10 June 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir,
          Head Quarters Smith’s Clove [N.Y.]June 10th 1779.
        
        Inclosed I send you extracts of two letters one from Colonel Van Schaick of the 22d & another from General Clinton of the 28th of May—I rely intirely upon you for giving General Clinton the directions necessary for his cooperation; as I could not undertake to do it without hazarding an interference with your views. I am with great regard Dr Sir Yr most Obedt serv.
        
          P.S. The enemy remain much as last advised—on Verplanck’s and Stoney-points. They are industriously fortifying and seem determined to keep those posts to intercept the communication by Kings ferry. A part of their troops have returned to New York—The main army is for the present in this Clove.
        
      